Citation Nr: 1807651	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colin M. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from August 1960 to August 1968.  After this he had service in the United States Air Force from July 1969 to July 1981.  The Veteran died in June 2009 and the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in July 2014.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Regrettably, another remand is necessary for proper development of the issue.  The appellant has asserted that service connection for the cause of the Veteran's death is warranted because he served in both the Republic of Vietnam and Thailand and was presumed to have been exposed to herbicides.  The Board notes that the Veteran was diagnosed with and succumbed to ischemic heart disease which is presumptively linked to herbicide agent exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  

In the Board's July 2014 remand, the Board directed the AOJ to obtain personnel records and develop the appellant's assertion that the Veteran was exposed to herbicides while stationed in Thailand.  The AOJ was specifically directed to: 

Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service, to include service in Thailand.  All documentation of such efforts and responses should be added to the claims file.

The AOJ was able to obtain more of the Veteran's service personnel records on remand, however there was no development on the appellant's claim that the Veteran was exposed to herbicides while serving in Thailand.  There was no indication that the AOJ even attempted to develop this assertion but found the evidence was insufficient for further development.  There is no indication that the appellant was contacted about development efforts for the herbicide assertion.  In the July 2016 Supplemental Statement of the Case, the AOJ acknowledged conceded exposure to herbicides in some areas to include Thailand, but stated that the Veteran had never claimed to have been exposed to herbicides in Thailand or that his duties put him near one of the Royal Thai Air Force Bases.  

Regardless of the Veteran's contentions pertaining to herbicide exposure, the appellant indicated in a November 2011 written statement that the Veteran was exposed to herbicides while serving in Thailand from 1967 to 1968.  Further, the Board directed the AOJ to further develop the herbicide exposure claim in the July 2014 remand directive.  As this was not performed, the Board finds that there has not been substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore remand is necessary to properly develop the appellant's assertion that the Veteran was exposed to herbicides while serving in Thailand from 1967 to 1968.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all required development as indicated by M21-1, IV.ii.1.H.5.b. (Verifying Exposure to Herbicides in Thailand During the Vietnam Era) to attempt to determine whether the Veteran was exposed to herbicide agents during his period of service, to include service in Thailand.  All documentation of such efforts and responses should be added to the claims file.

2.  Once all development has been completed, readjudicate the claim of entitlement service connection for the cause of the Veteran's death claimed as the result of herbicide agent exposure.  If the benefit sought on appeal remains denied, the appellant and her attorney should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

